 

Exhibit 10.1

 

AMENDMENT TO RESTRICTED STOCK SUBSCRIPTION AGREEMENT

 

Amendment (this “Amendment”) dated as of November 15, 2014 to the Restricted
Stock Subscription Agreement (the “Agreement”) dated November 15, 2011 by and
between TG Therapeutics, Inc. (the “Company” or “TG”) and Sean A. Power
(“Power”). All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Agreement.

 

WHEREAS, on November 15, 2011 Power purchased 150,000 restricted shares of TG
common stock, $0.001 par value, and pursuant to the Agreement 25,000 of such
shares (the “Shares”) have a repurchase option that is scheduled to lapse on
November 15, 2014;

 

WHEREAS, the Board deems it to be fair to and in the best interests of Company
to authorize and amend the vesting schedule in the Agreement; and

 

WHEREAS, the Company and Power have agreed to amend the Agreement;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Amendment is hereby approved and the parties agree to
amend the Agreement as set forth below:

 

1.Amendment.

 

The repurchase option lapse schedule on page 2 of the Agreement with regard to
the Shares shall be amended by deleting “November 15, 2014” and inserting “March
31, 2015”.

 

2.Effect on the Agreement.

 

(a) Upon the effectiveness of this Amendment, each reference in the Agreement to
“this Agreement” “hereunder”, “hereof”, “herein” or words of like import shall
mean and be a reference to the Agreement as amended hereby.

 

(b) Except as expressly amended, the Agreement and all other documents and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect.

 

3.Governing Law.

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.

 

4.Counterparts.

 

This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

 

 

 

 

IN WITNESS WHEREOF, TG Therapeutics, Inc. and Sean Power have executed this
Amendment to the Restricted Stock Agreement as of the date first written above.

 

  TG THERAPEUTICS, INC.           By:  /s/ Michael S. Weiss   Name:
Title: Michael S. Weiss
Chief Executive Officer               By: /s/ Sean Power   Name: Sean Power

 

 

 

 

